                                                                       Case 2:18-cv-01182-JCM-DJA Document 93 Filed 09/11/19 Page 1 of 4



                                                                1   KURT C. FAUX, ESQ.
                                                                    Nevada Bar No. 003407
                                                                2   WILLI H. SIEPMANN, ESQ.
                                                                    Nevada Bar No. 002478
                                                                3   JORDAN F. FAUX, ESQ.
                                                                    Nevada Bar No. 12205
                                                                4   THE FAUX LAW GROUP
                                                                    2625 N. Green Valley Parkway, #100
                                                                5   Henderson, Nevada 89014
                                                                    Telephone: (702) 458-5790
                                                                6   Facsimile: (702) 458-5794
                                                                    Email: kfaux@fauxlaw.com
                                                                7          wsiepmann@fauxlaw.com
                                                                           jfaux@fauxlaw.com
                                                                8   Attorneys for American Contractors Indemnity Company

                                                                9                                UNITED STATES DISTRICT COURT

                                                               10                                       DISTRICT OF NEVADA
                     2625 N. GREEN VALLEY PARKWAY, SUITE 100
THE FAUX LAW GROUP




                                                               11    United States of America For the Use and          Case No.: 2:18-cv-01182-JCM-DJA
                             HENDERSON, NEVADA 89014




                                                                     Benefit of Wells Cargo, Inc.,
                                TEL. (702) 458-5790




                                                               12
                                                                                           Plaintiff,
                                                               13    vs.                                               STIPULATION AND ORDER OF
                                                                                                                       DISMISSAL WITH PREJUDICE
                                                               14
                                                                     Alpha Energy and Electric, Inc., a Missouri
                                                               15    Corporation, and AMERICAN CONTRACTORS
                                                                     INDEMNITY COMPANY, a California
                                                               16    corporation,

                                                                                          Defendants.
                                                               17
                                                                     Alpha Energy and Electric, Inc., a Missouri
                                                               18    Corporation,

                                                               19                  Third Party Plaintiff,

                                                               20    vs.

                                                               21    Northcon, Inc., an Idaho Corporation;
                                                                     Southwestern Construction, Inc., a Utah
                                                               22    Corporation; DOES 1 through 10; and ROE
                                                                     Corporations 1 through 10,
                                                               23
                                                                                   Third Party Defendants.
                                                               24



                                                                                                                   1
                                                                       Case 2:18-cv-01182-JCM-DJA Document 93 Filed 09/11/19 Page 2 of 4



                                                                1          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Defendant, American Contractors Indemnity

                                                                2   Company (“ACIC”), Plaintiff, United States of America for the Use and Benefit of Wells Cargo, Inc.

                                                                3   (“Wells Cargo”), Defendant/Third-Party Plaintiff Alpha Energy and Electric, Inc. (“Alpha”), Third-

                                                                4   Party Defendant Northcon, Inc. (“Northcon”), and Third-Party Defendant Southwestern

                                                                5   Construction, Inc. (“Southwestern Construction”), by and through their respective undersigned

                                                                6   counsel of record hereby stipulate, agree and request that the Court dismiss Wells Cargo’s First

                                                                7   Amended Complaint (ECF No. 41) with prejudice. Each party will bear their own attorney fees and

                                                                8   costs except that ACIC reserves any and all indemnity rights it may have as to any indemnitor at

                                                                9   whose request the subject bond was issued.

                                                               10    FENNEMORE CRAIG, P.C.                                THE MEDRALA LAW FIRM, PLLC
                     2625 N. GREEN VALLEY PARKWAY, SUITE 100
THE FAUX LAW GROUP




                                                               11                                                               V-DNXE0HGUDOD
                             HENDERSON, NEVADA 89014




                                                                         V%UDQGL03ODQHW
                                                                                                                          Jakub Medrala, Esq.
                                TEL. (702) 458-5790




                                                               12    Brandi M. Planet, Esq. (#011710)                     1091 S. Cimarron Road, #A-1
                                                                     300 South Fourth Street, Suite 1400                  Las Vegas, Nevada 89145
                                                               13    Las Vegas, NV 89101                                  Telephone: (702) 475-8884
                                                                     Telephone: (702) 791-8203                            Facsimile: (702) 938-8625
                                                               14    Facsimile: (702) 791-8240                            Attorneys for Alpha Energy and Electric, Inc
                                                                     Email: bplanet@fclaw.com
                                                               15
                                                                     John Randal Jefferies, Esq. (#3512)
                                                               16    2394 E. Camelback Road, Suite 600
                                                                     Phoenix, AZ 85016
                                                               17    Telephone: (602) 916-5313
                                                                     Email: rjefferies@fclaw.com
                                                               18    Attorneys for United States of America for use
                                                                     and benefit of Wells Cargo, Inc.
                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24



                                                                                                                      2
                                                                     Case 2:18-cv-01182-JCM-DJA Document 93 Filed 09/11/19 Page 3 of 4



                                                                1                                                                 STIPULATION AND ORDER OF
                                                                                                                                  DISMISSAL WITH PREJUDICE
                                                                2                                                                Case No.: 2:18-cv-01182-JCM-DJA

                                                                3   PISKEL YAHNE KOVARIK, PLLC                         STRONG & HANNI, P.C.
                                                                4
                                                                        V5\DQ'<DKQH                                    V0LFKDHO'6WDQJHU
                                                                5   Ryan D. Yahne, Esq., Pro Hac Vice                  Michael D. Stanger, Esq. (#8272)
                                                                    Benjamin J. McDonnell, Pro Hac Vi                  102 South 200 East, Suite 800
                                                                6   522 West Riverside Ave., Suite 70                  Salt Lake City, Utah 84111
                                                                    Spokane, WA 9920                                   Telephone: (801) 532-7080
                                                                    Telephone: (509) 321-593                           Facsimile: (801) 596-150
                                                                7   Facsimile: (509) 321-5935                          Email: mstanger@strongandhanni.co
                                                                    Email: ryan@pyklawyers.com
                                                                8   ben@pyklawyers.com                                 Chet A. Glover, Esq. (#10054)
                                                                                                                       SMITH LARSEN & WIXOM
                                                                9   Brian W. Boschee, Esq. (#7612)                     1935 Village Center Circle
                                                                    Donna DiMaggio, Esq. (#9794)                       Las Vegas, Nevada 89134
                                                                    Holley Driggs Walch Fine                           Telephone: (702) 252-5002
                                                               10   Wray Puzey & Thomp                                 Facsimile: (702) 252-5006
                     2625 N. GREEN VALLEY PARKWAY, SUITE 100




                                                                    400 S. Fourth Street, 3rd Floo                     Email: cag@slwlaw.com
THE FAUX LAW GROUP




                                                               11   Las Vegas, NV 8910                                 Attorneys for Southwestern Construction, Inc.
                             HENDERSON, NEVADA 89014




                                                                    Telephone: (702) 791-0308
                                TEL. (702) 458-5790




                                                               12   Facsimile: (702) 791-1912
                                                                    Email: bboschee@nevadafirm.com
                                                                           ddimaggio@nevadafirm.com
                                                               13
                                                                    Attorneys for Northcon
                                                               14
                                                                    THE FAUX LAW GROUP
                                                               15

                                                               16      V-RUGDQ))DX[
                                                                    KURT C. FAUX, ESQ.
                                                               17
                                                                    WILLI H. SIEPMANN, ESQ.
                                                                    JORDAN F. FAUX, ESQ.
                                                               18
                                                                    2625 N. Green Valley Parkway, #100
                                                                    Henderson, Nevada 89014
                                                               19
                                                                    Telephone: (702) 458-5790
                                                                    Facsimile: (702) 458-5794
                                                               20
                                                                    Email: kfaux@fauxlaw.com
                                                                           wsiepmann@fauxlaw.com
                                                               21
                                                                           jfaux@fauxlaw.com
                                                                    Attorneys for American Contractors Indemnity
                                                               22
                                                                    Company
                                                               23

                                                               24



                                                                                                                   3
                                                                       Case 2:18-cv-01182-JCM-DJA Document 93 Filed 09/11/19 Page 4 of 4



                                                                1                              STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE
                                                                                                                    Case No.:  2:18-cv-01182-JCM-DJA
                                                                2

                                                                3   GOOD CAUSE APPEARING THEREFORE, Wells Cargo’s First Amended Complaint (ECF No.

                                                                4   41) is dismissed with prejudice. Each party will bear their own attorney fees and costs except that

                                                                5   ACIC reserves any and all indemnity rights it may have as to any indemnitor at whose request the

                                                                6   subject bond was issued.

                                                                7                                               IT IS SO ORDERED:

                                                                8

                                                                9
                                                                                                                UNITED STATES DISTRICT JUDGE
                                                               10
                     2625 N. GREEN VALLEY PARKWAY, SUITE 100
THE FAUX LAW GROUP




                                                                                                                           September 12, 2019
                                                               11                                               DATED:
                             HENDERSON, NEVADA 89014
                                TEL. (702) 458-5790




                                                               12

                                                               13

                                                               14

                                                               15

                                                               16

                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24



                                                                                                                     4
